Title: From John Adams to John Adams, 12 January 1824
From: Adams, John
To: Adams, John



Studious Youth
Pretty-Hill, Jan 12th: 1824

Your letter of the 28th: Decr. is an epistle of a sage. I will tell you  a story, of ancient days. “When I was a Sophomore at College, my mother and her Sister Ann Adams, Wife of my Uncle Ebenezer Adams, came to spend the day with me. On looking round my room, they thought I wanted several little articles of accomodation, which they did not see. They asked why I had not this thing, that thing, and the other thing. I said “I made out to do without them and as they cost money, I was loth to burthen my father with the expence. They commended my prudence, but advised me to procure the things. My Aunt on Her return home, bruited about in the neighborhood that she “really believed, Cousin John, had come to years of serious consideration” You may apply this to yourself, if your conscience will permit you.
I rejoice to hear that your Cousin Johnson Helen, is better. Give my compliments to him, and advise him to pursue a rigid regimen of cooling diet, and as much exercise on horseback and on foot, as he can bear; rather than go abroad to Europe for his health, instead of which, invite him to come to the northward and spend some time with me at Montezillo, where we will carry him about in your carriage and show him all the fine hills, fine islands, fine harbours and fine rivers, in this neighborhood and make him breathe the salubrious mountain and salt water air.
 We are waiting to hear an account of the grand dance on the 8th. of the month. If you have an opportunity, give my compliments to General Jackson and tell him, if I had strength enough in my old fabric I would take a “Journey to Washington” and pay my homage to the “deliverer of his country.” Good old Massachusetts however reduced in power and consideration is still very happy. “Long may she continue so.” I approve your resolution to attend the Supreme Court and advise you to take notes or minutes, and never forget the Proverb “Studium sine calamo somnium.”
Your affectionate Grandfather

John Adamsby orderT. B. Adams Jr.